Citation Nr: 0601010	
Decision Date: 01/12/06    Archive Date: 01/19/06

DOCKET NO.  03-06 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado

THE ISSUES

1.  Entitlement to an effective date prior to February 19, 
1997, for the assignment of a 70 percent rating for post-
traumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to February 2, 
1998, for a total rating on the basis of individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, attorney


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 




INTRODUCTION

The veteran served on active duty from August 1966 to 
February 1970.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which granted the veteran's claim for an 
increased the rating for PTSD, to the extent that it 
increased his rating from 50 to 70 percent.  The RO assigned 
an effective date of February 19, 1997 for the 70 percent 
rating.  The RO also granted a total rating on the basis of 
individual unemployability due to service-connected 
disability (TDIU), with an effective date of June 23, 1998.  
The veteran appealed the issues of entitlement to an 
increased rating, and earlier effective dates for the 70 
percent rating and TDIU.  

In February 2004, the Board granted the increased rating 
claim, specifically, the Board determined that the criteria 
for a 100 percent schedular rating had been met.  The Board 
remanded the other claims for additional development.  In 
August 2004, the RO assigned an effective date for the 
veteran's 100 percent schedular rating of February 2, 1998.  

The grant of a 100 percent schedular rating changes the scope 
of the issue as it renders the claim for an earlier effective 
date for TDIU moot, to an extent.  See Green v. West, 11 Vet. 
App. 472 (1998) (citing Vettese v. Brown, 7 Vet. App. 31, 34-
35 (1994) (a claim for TDIU presupposes that the rating for 
the condition is less than 100 percent); VA O.G.C. Prec. Op. 
No. 6-99, 64 Fed. Reg. 52375 (1999) (a claim for TDIU may not 
be considered when a schedular 100-percent rating is already 
in effect).  Specifically, the grant of the 100 percent 
schedular rating does not foreclose the possibility that the 
veteran could be awarded TDIU prior to February 2, 1998.  The 
issue has therefore been recharacterized as stated on the 
cover page of this decision.  






FINDINGS OF FACT

1.  On February 19, 1997, the RO received a claim of 
entitlement to an increased rating for service-connected 
PTSD.

2.  In July 1999, the RO increased the rating for PTSD from 
50 to 70 percent; the RO assigned an effective date of 
February 19, 1997 for the 70 percent rating.  

3.  In February 2004, the Board granted a 100 percent 
schedular rating for PTSD; in August 2004, the RO assigned an 
effective date of February 2, 1998 for the veteran's 100 
percent schedular rating.

4.  Prior to February 19, 1997, the veteran's PTSD has not 
resulted in severe impairment or occupational and social 
impairment with deficiencies in most areas.

5.  As of November 24, 1997, the veteran's service-connected 
disabilities precluded him from engaging in substantially 
gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to February 19, 
1997 for a 70 percent rating for PTSD have not been met.  38 
U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.400(o)(2) (2005).

2.  As of November 24, 1997, and no earlier, the criteria for 
TDIU  have been met.   38 U.S.C.A. § 5110(b)(2) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.16 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran's service records indicate that he served in the 
Republic of Vietnam, and that his awards include the Combat 
Infantryman Badge.  His service medical records show that he 
was separated from service with a diagnosis of immature 
personality.  After service, a VA examination in November 
1974 shows that he had been employed as a carpenter/roofer 
since 1970.  

The veteran was hospitalized for passive aggressive 
personality on at least two occasions between 1974 and 1975, 
and he stated that he could not hold a job.  He had an 11th 
grade education and had been working at odd jobs, carpentry 
and roofing.  Functional impairment was described as mild 
physically and mild to moderate mentally.  Psychological 
evaluation in December 1974 indicated that the veteran was 
applying for Social Security disability because of his 
nervous condition.  He was self employed at the time.  The 
examiner stated that he was experiencing difficulties coping 
and dealing with work.  The assessment was passive-aggressive 
personality.  He was encouraged to finish heavy equipment 
school.  A private treatment record dated in July 1975 showed 
that the veteran stated that he felt ready to work and was 
looking for employment.

In January 1975, the veteran was awarded service connection 
for neuropathy of the ulnar and medial antebrachial cutaneous 
nerves of the right arm, evaluated as 20 percent disabling 
from September 5, 1974.  He was also awarded service 
connection for scars of the left shoulder and left forearm, 
each evaluated as noncompensable.

In a statement received at the RO in May 1977, the veteran 
stated that he could not find work, and then when he did he 
was terminated because of his disabilities.  He said that he 
did not know whether he qualified for total disability or 
not, but he felt that he deserved more than he was getting.

A VA hospitalization report in March 1978 shows that the 
veteran had obtained his graduation equivalency degree, but 
was unemployed.  The diagnosis was passive aggressive 
personality and anxiety neurosis.  The examiner noted that 
the veteran's physical and mental impairment was mild and 
that he was employable.

On February 8, 1985, the veteran submitted a claim for an 
increased disability rating for his service-connected 
disability.  In a statement received on February 12, 1985, he 
stated that since his separation from service he had been 
unable to hold a job for any length of time due to his right 
arm disability.  In a statement received on March 11, 1985, 
he reiterated that he had been unable to work since his 
separation from service because of his emotional and physical 
condition.  In April 1985, the veteran provided numerous lay 
statements in support of his claim.  He also submitted a 
claim for service connection for PTSD.  He said that he had a 
couple of good jobs, including at the post office, but lost 
them due to his arm disability.  He stated that he felt that 
holding a full time job was out of the question because he 
could not predict what he might do around other people.  The 
veteran provided a detailed history of his employment, 
showing no employment since 1982.

A VA progress note dated February 7, 1985, noted that the 
veteran was diagnosed as having PTSD and was to be admitted 
to the hospital.  VA records showed that the veteran was 
hospitalized from February to March 1985 and from March to 
April 1985.  He said that he had been unable to work 
consistently at any job or continue his education or 
vocational training in any meaningful way.  Pertinent 
diagnoses included a generalized anxiety disorder, peripheral 
nerve injury of the right arm, and anal fissure.  The 
examiner concluded that the veteran was in good mental and 
physical condition and was employable.

The veteran underwent VA neurological and psychiatric 
examinations in June 1985.  The neurological examiner 
diagnosed no objective evidence of neurological disease and 
possible gain-motivated disorder.  The psychiatric examiner 
diagnosed a generalized anxiety disorder and concluded, after 
reviewing the claims folder, that the veteran should be 
employable.

A July 30, 1985, VA treatment record showed that the veteran 
was diagnosed as having blackout spells; schizoid, 
depressive, and suicidal tendencies, and PTSD.  He was 
described by the examiner as a totally disabled veteran.

In November 1985, Martin Levin, a licensed psychologist, 
reported that he had been treating the veteran for PTSD and 
that he was disabled and not able to work because of this 
condition.

In a statement dated in March 1986, the veteran stated that 
he was unemployable and that he had been drawing Social 
Security since August 1985 because of his PTSD and right arm 
disability.

During VA hospitalization in March 1986 for treatment of 
PTSD, the examiner concluded that the veteran was 
unemployable due to his mental state and PTSD symptoms.  The 
veteran reported that he was receiving Social Security 
disability.  He was again hospitalized for treatment of PTSD 
in December 1986.

In March 1987, the RO granted service connection for PTSD, 
evaluated as 30 percent disabling, effective from February 7, 
1985.  The veteran appealed the issue of entitlement to an 
increased rating.  On May 24, 1988, the Board denied the 
claim.  The veteran's motion to vacate this decision was 
denied by the Board in October 2005.  The Board's May 1988 
decision is final.  See 38 C.F.R. § 7104(b).  

The veteran underwent VA examination in July 1988.  The 
examiner concluded that the veteran's mental condition had 
worsened.

In September 1988, the RO increased the veteran's PTSD rating 
to 50 percent, effective from July 21, 1988.  The veteran was 
notified of this decision and of his appellate rights by 
letter dated September 19, 1988.  There was no appeal, and 
the RO's decision became final.  See 38 U.S.C.A. § 7105(c).  

In January 1989, the RO denied a claim for an increased 
rating for PTSD.  The veteran was notified of this decision 
and of his appellate rights by letter dated January 11, 1989.  
There was no appeal, and the RO's decision became final.  Id.  

A September 1990 VA examination report showed that the 
examiner determined that the veteran had a moderate to severe 
disability.  Also of record were VA treatment records dated 
through July 17, 1989.

In October 1990, the RO denied entitlement to an increased 
rating for PTSD.  The veteran was notified of this decision 
and of his appellate rights by letter dated October 15, 1990.  
There was no appeal, and the RO's decision became final.  Id.  

On February 19, 1997, the RO received the veteran's claim for 
an increased rating for PTSD.  The RO thereafter obtained his 
treatment records in support of his claim.

A VA progress note dated on February 14, 1994 showed that the 
veteran complained of sleep problems.  In July 1995, he 
complained of flashbacks, memory loss, nightmares, and 
sleeping only two to three hours per night.  In November 
1995, the veteran stated that he was doing well except for 
poor sleep.  A VA progress note, dated February 12, 1996, 
noted that the veteran had interrupted sleep, but that he 
felt that he was doing fairly well, and that he "seems to be 
OK."

During VA treatment in December 1996, the veteran reported 
problems with PTSD and depression.  He stated that he had 
been married since 1969, that he had three daughters with the 
youngest one living at home, and that he owns his own home.  
He had his GED and had obtained some college credits.  He 
stated that he was disabled and unable to work, and that he 
enjoyed hunting, fishing and going to the mountains.  Past 
employment included the post office, construction, and the 
railroad.  His complaints included problems sleeping, memory 
loss, irritability, crying spells, inability to be around 
some people, a need to get away when he was irritated to 
prevent blowing, and suicide ideations until about one and a 
half months ago.  On examination, his affect was appropriate 
and he had normal speech rate and rhythm.  He was oriented to 
person, place, time, and event.  He denied hallucinations.  
There was no sign that he was responding to internal stimuli, 
and no delusional material was voiced.  He admitted to 
suicidal ideation but denied plan and intent "since 
spiritual experience."  Recent and remote memory was intact.  
The evaluation noted PTSD, and major depression.  The GAF 
score was 50.  A December 1996 VA progress note indicates 
that his medication prescription was refilled.  

A January 1997 VA progress note shows that the veteran 
received follow-up treatment for acute respiratory distress.  
The report states that "this veteran is pleasant and alert 
as he assures me that he's feeling much better" since a 
recent hospitalization for pneumonia.  The examiner indicated 
that the veteran's account was convoluted, that he did not 
recall his pneumonia treatment, and that his symptoms might 
be explained by an acute anxiety disorder with 
hyperventilation.  

A progress note dated February 11, 1997 shows that he stated 
that there were "no significant changes since his visit last 
mo. (month)."  The report indicates that his primary 
psychiatric symptom was "stress intolerance but he says he 
maintains good control."  He was noted to have several 
somatic symptoms, and he complained of being drowsy.  He was 
noted to be "alert and oriented x 3 and in no distress."  
In March 1997, the veteran reported nightmares and 
irritability following receiving a negative comment about his 
Vietnam service from a stranger.  A progress note dated later 
that same month shows that he received follow-up treatment 
for chest pain, and that he stated that he was feeling 
better.  On examination, he was alert and oriented, and he 
had a pleasant and had appropriate affect.  

In January 1998, the RO denied the claim for an increased 
rating for PTSD.  The veteran appealed, and in July 1999, the 
RO granted the claim to the extent that it increased his 
rating to 70 percent, with an assigned effective date of 
February 19, 1997 for the 70 percent rating.  However, as 
this increase did not constitute a full grant of the benefit 
sought, the increased rating issue remained in appellate 
status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  In February 
2004, the Board granted the increased rating claim, 
specifically, the Board determined that the criteria for a 
100 percent rating had been met.  In August 2004, the RO 
assigned an effective date for the veteran's 100 percent 
rating of February 2, 1998.  

Additional VA records were obtained.  An April 1997 progress 
note shows that the veteran stated that he enjoys bowling, 
that he cooks for the family and works around the yard, and 
that he goes up into the mountains to fish.  On examination, 
he was goal-oriented.  Abstraction, judgment, and insight 
were good.  The GAF score was 60/65.  The report notes that 
he had maintained good relationships with his family.  
Another April 1997 progress note shows that he received 
treatment for complaints of physical symptoms, and that he 
was alert and oriented times three (i.e., to person, place, 
and time), and in no distress.  

A May 1997 VA progress note shows follow-up treatment for 
chest pain, that the veteran stated that he was feeling well.  
On examination, he was alert and oriented, and he had a 
pleasant and had appropriate affect.  A progress noted dated 
in July 1997 shows that he complained of depression with 
vague suicidal ideation and with no active plan.  The social 
worker determined that he was at a low risk for suicide.  The 
veteran was described as anxious in August 1997.  

An October 1997 progress note shows that he stated that he 
planned to go elk hunting with his brother.  A November 1997 
progress note shows that he reported that he was doing fairly 
well, although he was somewhat anxious.  The report contains 
a GAF score of 40, and notes that he was alert and oriented 
to person, time, and place.  Speech was of a normal rate and 
volume.  The veteran denied suicidal ideation or intent.  
There was good recall of historical information, and he had 
fair insight into the nature of his problems.  

A December 1997 progress note shows treatment for complaints 
of physical symptoms, and that he was alert and oriented 
times three, and in no distress.  The right upper extremity 
had decreased sensation with spotty areas of numbness, as 
well as localized areas of tenderness at the elbow, arm, and 
shoulder.  However, the veteran stated that his right upper 
extremity was not really bothering him.  

Progress notes dated in 1998 show that the veteran complained 
of nightmares, sleep difficulties, depression, and about a 
friend who was having legal problems.  In two telephone 
conversations with a VA social worker, he complained that his 
disability claim was not granted.  These reports contain no 
relevant findings, with the exception of a January 21, 1998 
report which notes that the veteran was alert and oriented 
times three, and that he was in no distress.  Between August 
1997 and January 1998, he repeatedly complained that he was 
upset because his daughter was having marital problems.  

The claims files contain lay statements, received February 
18, 1998, from the veteran's wife, and a friend of the 
veteran (J.H.).  The veteran's wife asserts that the veteran 
cannot attend sporting events and that he did not attend his 
daughter's graduation because he cannot tolerate crowds.  She 
states that he has not held a job for almost 13 years because 
of the effects of his medication.  J.H. asserts that he has 
known the veteran for ten years, that he has seen the veteran 
"lose it" twice, and that, "Once I persuaded him to give 
me his guns when he was out of it."  He asserts that the 
veteran stays in his house other than to go on a hunting or 
fishing trip once or twice a year.  

The veteran's Social Security records were received in June 
1998.  A decision of the Social Security Administration 
(SSA), dated in August 1985, indicates that the SSA 
determined that the veteran was disabled as of June 1982, 
with a primary diagnosis of mild mental retardation, and 
"other diagnoses" listed as PTSD.  The only opinion as to 
employability accompanied by a rational explanation in the 
SSA's supporting evidence was contained in a psychological 
assessment, dated in August 1985.  This assessment showed 
that the examiner concluded that the veteran's ability to 
work without close supervision was adequate, and that, 
"There are no indicants that capacity to attend work on a 
consistent, regular basis is impaired."  The diagnosis was 
generalized anxiety disorder.

With regard to the veteran's work history, in June 1998, the 
veteran submitted a TDIU claim (VA Form 21-8940), which shows 
that he reported having earned his GED, and that he had a 
work history of a year or less as a laborer, working 
weatherizing homes, and as a dispatcher.  He also reported 
having worked for a railroad in 1992.  He stated that he was 
recalled to work for this employer after a furlough, however, 
he was rejected because of his PTSD medications.  




II.  Earlier Effective Date - 70 Percent Rating for PTSD

The veteran asserts that he is entitled to an effective date 
prior to February 19, 1997 for his 70 percent rating for 
PTSD.  

As noted above, in October 1990 the RO denied entitlement to 
a rating in excess of 50 percent for PTSD.  The veteran was 
notified of this decision and of his appellate rights by 
letter dated October 15, 1990.  There was no appeal, and the 
RO's decision became final.  See 38 U.S.C.A. § 7105(c).  On 
February 19, 1997, the RO received the veteran's claim for an 
increased rating for PTSD.  

The effective date provisions for awards of increased 
disability compensation include a general rule which is that 
an award based on a claim for increase of compensation "shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefore."  
38 U.S.C.A. § 5110(a).  The corresponding VA regulation 
expresses this rule as "date of receipt of claim or date 
entitlement arose, whichever is later."  38 C.F.R. 
§ 3.400(o)(1).

The law provides an exception to this general rule governing 
claims "for increase" which exception governs awards "of 
increased compensation."  38 U.S.C.A. § 5110(a), (b)(2).  If 
the evidence shows that the increase in disability occurred 
prior to the date of receipt of claim, the RO may assign the 
earliest date as of which it is ascertainable that the 
increase occurred as long as the claim for the increased 
disability rating was received within a year of the date that 
the increase occurred.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 125 
(1997); Quarles v. Derwinski, 3 Vet. App. 129, 134- 135 
(1992); VAOPGCPREC 12-98, 63 Fed. Reg. 56704 (1998).

In Harper v. Brown, 10 Vet. App. 125, 126-27 (1997), the 
Court held that "38 U.S.C. § 5110(b)(2) and 38  C.F.R. § 
3.400(o)(2) are applicable only where the increase precedes 
the claim (provided that the claim is received within one 
year after the increase)."  Id.  The Court further stated 
that the phrase "otherwise, date of receipt of claim" 
provides the applicable effective date when a factually 
ascertainable increase occurred more than one year prior to 
receipt of the claim for increased compensation.  Id.; see 
also VAOPGCPREC 12-98 at 2.  That is, because neither 38 
U.S.C. § 5110(b)(2) nor 38 C.F.R. § 3.400(o)(2) refer to the 
date of the claim as the effective date of an award of 
increased disability compensation, the effective date for 
increased disability compensation is the date on which the 
evidence establishes that a veteran's disability increased, 
if the claim is received within one year from such date.  The 
effective date of an increased rating would be the date of 
claim only if the claim is not received within the year 
following the increase in disability, as explained in Harper.  
VAOPGCPREC 12-98 at 3.

In addition, the Court has indicated that it is axiomatic 
that the fact that must be found in order for entitlement to 
an increase in disability compensation to arise, in other 
words, that the service-connected disability must have 
increased in severity to a degree warranting an increase in 
compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 
(1992) (noting that, under section 5110(b)(2) which provides 
that the effective date of an award of increased compensation 
shall be the earliest date of which it is ascertainable that 
an increase in disability had occurred, "the only cognizable 
'increase' for this purpose is one to the next disability 
level" provided by law for the particular disability).  Thus, 
determining whether an effective date assigned for an 
increased rating is correct or proper under the law requires 
(1) a determination of the date of the receipt of the claim 
for the increased rating as well as (2) a review of all the 
evidence of record to determine when an increase in 
disability was "ascertainable."  Id. at 521.  The Board will 
therefore first determine the date of receipt of the 
veteran's claim.

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by the VA.  38 C.F.R. § 
3.1(r) (2005).  A claim is a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement, to a benefit.  38 C.F.R. 
§§ 3.1(p); 3.155 (2005).

In addition to an informal claim as defined above, there is 
another type of informal claim.  Specifically, a report of an 
examination or hospitalization will be accepted as an 
informal claim for benefits under existing law, if the report 
relates to a disability which may establish entitlement.  The 
date of outpatient or hospital examination or date of 
admission to a VA hospital will be accepted as the date of 
receipt of a claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.157(b)(1).  The U.S. Court of Appeals for Veterans Claims 
(Court) has held that 38 C.F.R. § 3.157(b)(1) does not 
require the veteran to identify the report as a claim or to 
identify the benefits sought.  Servello v. Derwinski, 3 Vet. 
App. 196, 199 (2002).

In this case, on February 19, 1997, the RO received the 
veteran's written claim for an increased rating for PTSD.  In 
July 1999, the RO granted the claim to the extent that it 
increased his rating to 70 percent, with an assigned 
effective date of February 19, 1997 for the 70 percent 
rating.  However, the claims file includes a VA progress 
note, dated February 14, 1994, which shows treatment for 
psychiatric symptoms and which meets the criteria for an 
informal claim.  See 38 C.F.R. §§ 3.155, 3.157 (2005).  The 
Board will therefore examine the evidence as of this date to 
determine whether the criteria for a 70 percent rating for 
PTSD have been met on or after February 14, 1994.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA' s Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  Where entitlement to service 
connection has been established and an increase in disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The Global Assessment of Functioning (GAF) scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).

A GAF score between 31 and 40 suggests some impairment in 
reality testing or communications, or impairment in several 
areas, such as work or school, family relations, judgment, 
thinking or mood.  A GAF score between 41 and 50 suggests 
serious symptoms or any serious impairment in social, 
occupational or school functioning.  A GAF score between 51 
and 60 suggests moderate symptoms OR moderate difficulty in 
social, occupational, or school functioning.  See Quick 
Reference to the Diagnostic Criteria from DSM-IV at 47 
(American Psychiatric Association 1994) ("QRDC DSM-IV").  

The Board further notes that although some of the veteran's 
recorded symptoms are not specifically provided for in the 
ratings schedule (e.g., such symptoms as nightmares), the 
symptoms listed at 38 C.F.R. § 4.130 are not an exclusive or 
exhaustive list of symptomatology which may be considered for 
a higher rating claim.  Mauerhan v. Principi, 16 Vet. App. 
436 (2002).

Decisions of the Social Security Administration regarding 
unemployability, while relevant, are not controlling with 
respect to VA determinations.  See Damrel v. Brown, 6 Vet. 
App. 242, 246 (1994); Odiorne v. Principi, 3 Vet. App. 456, 
461 (1992); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 
(1992).

Under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 9411 (as in 
effect prior to November 7, 1996), a 70 percent rating is 
when the ability to establish and maintain effective or 
favorable relationships with people was severely impaired, 
and the psychoneurotic symptoms were of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.

The Board finds that the criteria for a 70 percent rating 
were not met prior to February 19, 1997.  While there is some 
evidence of the criteria required for a 70 percent rating, 
specifically, evidence that the veteran has some difficulty 
establishing and maintaining favorable relationships with 
people, the Board notes that 38 C.F.R. § 4.129 states that 
while "[s]ocial integration is one of the best evidences of 
mental health...in evaluating impairment resulting from the 
ratable psychiatric disorders, social inadaptability is to be 
evaluated only as it affects industrial adaptability . . . 
The principle of social and industrial inadaptability as the 
basic criterion for rating disability...contemplates those 
abnormalities of conduct, judgment, and emotional reactions 
which affects economic adjustments, i.e., which produce 
impairment of earning capacity."  See also 38 C.F.R. § 4.132, 
Note (1) ("[s]ocial impairment per se will not be used as the 
sole basis for any specific percentage evaluation, but is of 
value only in substantiating the degree of disability based 
on all of the findings.").  

Furthermore, in this case the medical evidence showed that 
the veteran's orientation, speech, thought processes and 
cognitive abilities were consistently found to be 
unremarkable, and there was little or no significant evidence 
of psychoneurotic symptoms.  During the time period in issue, 
the veteran reported that he enjoyed hunting, fishing and 
going to the mountains.  The findings show that he had normal 
speech rate and rhythm, that he was oriented to person, 
place, time, and event, and that recent and remote memory 
were intact.  With regard to the veteran's employability, 
this is discussed in greater detail below.  Briefly stated, 
although the Social Security Administration (SSA) determined 
that the veteran was disabled in 1985, the SSA's decision is 
remote from the time period in issue, and it is not 
controlling.  Furthermore, the SSA's "primary diagnosis" 
was a condition for which service connection is not in effect 
(i.e., mental retardation), and the SSA's decision was not 
supported by the only accompanying evidence that included a 
detailed opinion on the veteran's employability.  In this 
regard, there is no competent evidence during the time period 
in issue to show that the veteran's employability was 
impacted by his PTSD to the required degree, nor does the 
evidence warrant such a conclusion.  Rather, he was assigned 
a GAF score of 50 in December 1996.  This score represents 
the highest point in a range from 41 to 50 designating 
serious symptoms or any serious impairment in social, 
occupational or school functioning. See Quick Reference to 
the Diagnostic Criteria from DSM-IV, 46-47 (1994).  There 
were no findings of severe impairment in social and 
industrial adaptability as a result of PTSD.

In summary, there is insufficient evidence of psychoneurotic 
symptoms of such severity and persistence such that the 
criteria for a 70 percent rating were shown to have been met 
between October 1990 and February 19, 1997.  Based on the 
foregoing, the Board finds that the veteran's PTSD was not 
manifested by symptomatology that approximated, or more 
nearly approximated, the criteria for a 70 percent evaluation 
prior to February 19, 1997.  See 38 C.F.R. §§ 3.400(o)(2), 
4.130, DC 9411 (as in effect prior to November 7, 1996).  

During the course of the appeal, the rating criteria were 
changed.  Specifically, on October 8, 1996, the VA published 
a final rule, effective November 7, 1996, to amend the 
section of the Schedule for Rating Disabilities dealing with 
mental disorders.  61 Fed. Reg. 52695 (Oct. 8, 1996).

In Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent it conflicts with the precedents of the Supreme Court 
and the Federal Circuit.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991) (The Court of Appeals for Veterans 
Claims held that where the law or regulations change while a 
case is pending, the version most favorable to the claimant 
applies, absent Congressional intent to the contrary).  In 
VAOPGCPREC 7-2003, the General Counsel held that Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that, when a statute or regulation 
changes while a claim is pending before the VA or a court, 
whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  The General Counsel 
held that the rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim.  The General Counsel indicated that pursuant 
to Supreme Court and Federal Circuit precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  VAOPGCPREC 7-2003.

Under DC 9411, (as in effect November 7, 1996), a 70 percent 
rating is warranted for PTSD manifested by occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood, 
due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech that 
is intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

The Board finds that the evidence does not show that the 
veteran's PTSD symptoms resulted in occupational and social 
impairment with deficiencies in most areas, and that the 
criteria for a rating of 70 percent for PTSD under DC 9411 
(as in effect November 7, 1996) were not met prior to 
February 19, 1997.  With regard to his family life, the 
veteran indicated that he had been married for over 25 years, 
and that he owned his own home.  He was assigned one GAF 
score of 50, which is the highest score in the range for 
severe impairment, and the Board finds that when the 
veteran's GAF score is considered together with the other 
findings in the medical evidence, that the criteria for a 70 
percent rating are not met.  For example, during the time 
period in issue the veteran was found to have normal speech 
rate and rhythm, and to be oriented to person, place, time, 
and event.  He denied hallucinations and there was no sign 
that he was responding to internal stimuli.  No delusional 
material was voiced.  He admitted to suicidal ideation but 
denied plan and intent.  Recent and remote memory was intact.  
In summary, there is insufficient evidence of such symptoms 
as obsessional rituals, defects in speech, near-continuous 
panic or depression, impairment in the ability to function or 
impulse control, spatial disorientation, or neglect of 
personal appearance and hygiene; obsessional rituals which 
interfere with routine activities; speech that is 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; inability to establish and 
maintain effective relationships, such that the criteria for 
a 70 percent rating are shown to have been met prior to 
February 19, 1997.  Accordingly, the preponderance of the 
evidence is against the claim, and the claim must be denied.  
See 38 C.F.R. §§ 3.400(o)(2), 4.130, DC 9411 (as in effect 
November 7, 1996).




III.  Earlier effective date for a  TDIU

The veteran asserts that he is entitled to an effective date 
prior to February 2, 1998 for a TDIU.  He has requested an 
effective date for TDIU of February 7, 1985, based upon the 
argument that he had a pending and unadjudicated claim for a 
TDIU at that time.  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, the 
disability shall be ratable at 60 percent or more.  If there 
are two or more such disabilities, there shall be at least 
one disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  If the schedular 
rating is less than 100 percent, the issue of unemployability 
must be determined without regard to the advancing age of the 
veteran.  38 C.F.R. §§ 3.341(a), 4.19.  Factors to be 
considered are the veteran's education, employment history 
and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 
326, 332 (1991).

Being unable to maintain substantially gainful employment is 
not the same as being 100 percent disabled.  "While the term 
'substantially gainful occupation' may not set a clear 
numerical standard for determining TDIU, it does indicate an 
amount less than 100 percent."  Roberson v. Principi, 251 
F.3d 1378 (Fed Cir. 2001).

As noted above, with regard to the veteran's work history, 
records from the Social Security Administration (SSA), dated 
in August 1985, and received in 1998, show that the SSA 
determined that the veteran was disabled as of June 1982, 
with a primary diagnosis of mild mental retardation, and 
"other diagnoses" listed as PTSD.  The only opinion as to 
employability accompanied by a rational explanation in the 
SSA's supporting evidence is contained in a psychological 
assessment, dated in August 1985.  This assessment showed 
that the examiner concluded that the veteran's ability to 
work without close supervision was adequate, and that, 
"There are no indicants that capacity to attend work on a 
consistent, regular basis is impaired."  In June 1998, the 
veteran submitted a TDIU claim (VA Form 21-8940), which shows 
that he reported having earned his GED, and that he had a 
work history of a year or less as a laborer, working 
weatherizing homes, and as a dispatcher.  He also reported 
having worked for a railroad in 1992.  He has stated that he 
was recalled to work for this employer after a furlough, 
however, he was rejected because of his PTSD medications.  In 
an April 1997 VA progress note, he reported a work history 
that included employment with the post office, with a 
railroad, and in construction and roofing.  

The veteran's service-connected PTSD, has been evaluated as 
30 percent disabling (as of February 7, 1985), 50 percent 
disabling (as of July 21, 1988), 70 percent disabling (as of 
February 19, 1997), and 100 percent disabling (as of February 
2, 1998).  In addition, service connection is in effect for 
neuropathy, ulnar and medial antebrachial cutaneous nerve, 
right, evaluated as 20 percent disabling (as of September 5, 
1974), scars, left shoulder, residuals stab wounds, evaluated 
as 0 percent disabling (noncompensable) (as of September 5, 
1974), and scars, residuals shell fragment wounds, left 
forearm, evaluated as noncompensable (as of September 5, 
1974).  Given the foregoing, the minimum schedular criteria 
for TDIU are met as of February 19, 1997.  See 38 C.F.R. 
§ 4.16(a).  

The Board finds that the criteria for TDIU are met as of 
November 24, 1997.  Specifically, a VA progress note, dated 
November 24, 1997, shows that the veteran was assigned a GAF 
score of 40.  This score is the highest score in the range 
for some impairment in reality testing or communication or 
major impairment in several areas.  See QRDC DSM-IV.  Shortly 
thereafter, in February 1998, the veteran's clinical social 
worker opined that he was unemployable due to his inability 
to perform daily activities or tolerate others.  The social 
worker stated, "The treatment team at this clinic believes 
that this condition is quite disabling, and limiting in all 
areas of your life."  Furthermore, in April 1999, a VA 
examiner concluded the veteran was unemployable.  The VA 
examiner assigned a GAF score of 45.  In summary, the Board 
finds that the evidence is reasonably consistent with the 
conclusion that the criteria for TDIU are met on and after 
November 24, 1997.  Therefore, resolving all doubt in the 
veteran's favor, the Board finds that the evidence is at 
least in equipoise, and that TDIU is established as of 
November 24, 1997.  

The criteria for TDIU are not shown to have been met prior to 
November 24, 1997.  In this regard, although the minimum 
schedular criteria for TDIU are met as of February 19, 1997, 
the only relevant medical evidence dated between February 19, 
1997 and November 24, 1997 is in the form of VA progress 
notes.  This evidence shows that the veteran usually received 
outpatient treatment for psychiatric symptoms once or twice 
per month, at least half of which were with a social worker.  
These reports show the following: beginning in March 1997, 
the veteran complained of chest pain following receiving a 
negative comment about his Vietnam service from a stranger.  
A progress note dated later that same month shows that he 
received follow-up treatment for chest pain, and that he 
stated that he was feeling better.  On examination, he was 
alert and oriented, and he had a pleasant and had appropriate 
affect.  An April 1997 progress note shows that the veteran 
stated that he enjoys bowling, that he cooks for the family 
and works around the yard, and that he goes up into the 
mountains to fish.  On examination, he was goal-oriented.  
Abstraction, judgment, and insight were good.  The GAF score 
was 60/65.  The report notes that he had maintained good 
relationships with his family.  Another April 1997 progress 
note shows that he received treatment for complaints of 
physical symptoms, and that he was alert and oriented times 
three (i.e., to person, place, and time), and in no distress.  
A May 1997 VA progress note shows follow-up treatment for 
chest pain, that the veteran stated that he was feeling well.  
On examination, he was alert and oriented, and he had a 
pleasant and had appropriate affect.  A progress noted dated 
in July 1997 shows that he complained of depression with 
vague suicidal ideation and with no active plan.  The social 
worker determined that he was at a low risk for suicide. 
Beginning in August 1997 his repeatedly complained that he 
was upset because his daughter was having marital problems.  
An October 1997 progress note shows that he stated that he 
planned to go elk hunting with his brother.  

In summary, prior to November 24, 1997, the evidence is 
insufficient to show that the veteran was unable to secure 
and follow a substantially gainful occupation by reason of 
his service-connected disabilities.  The evidence shows that 
he received treatment for PTSD, but there are no findings 
which, in the Board's judgment, show that his service-
connected disabilities were of such severity to preclude 
employment.  In this regard, his only assigned GAF score 
during this period was 60/65 (current/past year).  A score of 
60 is at the high end of the range for moderate symptoms, and 
the score of 65 is evidence of mild symptomatology.  See QRDC 
DSM-IV.  Therefore, upon its review of the evidence, the 
Board finds that the evidence does not show that the 
veteran's service-connected disabilities precluded him from 
engaging in substantially gainful employment prior to 
November 24, 1997, and that the and that the criteria for a 
schedular rating for TDIU are not met prior to that time.  

Finally, the veteran's representative has argued that the 
veteran submitted informal claims for TDIU as far back as 
February 1985, and that these claims remain unadjudicated and 
pending.  See Veteran's representative's statement, received 
in February 2005.  The veteran's representative has also made 
several arguments that a May 1988 Board decision, which 
denied a claim for an increased rating for PTSD, evaluated as 
30 percent disabling, was incorrect.  However, the veteran is 
represented by a private attorney, and there has not been an 
allegation of clear and unmistakable error.  The motion to 
vacate this decision was denied by the Board in October 2005.

The Board does not find the veteran's arguments persuasive.  
Even assuming arguendo that a TDIU claim was filed in 1985, 
the only possible basis for an award of TDIU prior to 
February 19, 1997 is on an extraschedular basis.  Ordinarily, 
the VA Schedule for Rating Disabilities will apply unless 
there are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular total 
rating based on individual unemployability may be assigned in 
the case of a veteran who fails to meet the percentage 
requirements but who is unemployable by reason of service-
connected disability.  38 C.F.R. §§ 3.321, 4.16(b).  It is 
the established policy of VA that all veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled.  For VA purposes, the term 
"unemployability" is synonymous with an inability to secure 
and follow a substantially gainful occupation. VAOPGPREC 75-
91, 57 Fed. Reg. 2317 (1992).  Factors such as employment 
history, as well as educational and vocational attainments, 
are for consideration.

Assignment of a TDIU evaluation requires that the record 
reflect some factor that "takes the claimant's case outside 
the norm" of any other veteran rated at the same level.  Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. 
§§ 4.1, 4.15).

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A disability rating in 
itself is recognition that the impairment makes it difficult 
to obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Id.

The Board finds that the schedular evaluation is not 
inadequate.  During the time period in issue, the veteran was 
receiving between ratings of between 30 and 70 percent for 
his PTSD.  The veteran's percentage rating represented as far 
as could practicably be determined, the average impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  See 38 
C.F.R. § 4.1 (2005).  In addition, the applicable diagnostic 
code (DC), DC 9411, provided for a rating of up to 100 
percent.   The veteran was also service connected for 
neuropathy of the ulnar and medial antebrachial cutaneous 
nerves of the right arm, evaluated as 20 percent disabling 
from September 5, 1974, and for scars of the left shoulder 
and left forearm, each evaluated as noncompensable.

A VA progress note dated February 7, 1985, noted that the 
veteran was diagnosed as having PTSD and was to be admitted 
to the hospital.  VA records showed that he was hospitalized 
from February to March 1985 and from March to April 1985.  He 
said that he had been unable to work consistently at any job 
or continue his education or vocational training in any 
meaningful way.  Pertinent diagnoses included a generalized 
anxiety disorder, peripheral nerve injury of the right arm, 
and anal fissure.  The examiner concluded that the veteran 
was in good mental and physical condition and was employable.

The veteran underwent VA neurological and psychiatric 
examinations in June 1985.  The neurological examiner 
diagnosed no objective evidence of neurological disease and 
possible gain-motivated disorder.  The psychiatric examiner 
diagnosed a generalized anxiety disorder and concluded, after 
reviewing the claims folder, that the veteran should be 
employable.

A July 30, 1985, VA treatment record showed that the veteran 
had blackout spells; schizoid, depressive, and suicidal 
tendencies, and PTSD.  He was described by the examiner as a 
totally disabled veteran.

In November 1985, Martin Levin, a licensed psychologist, 
reported that he had been treating the veteran for PTSD and 
that he was disabled and not able to work because of this 
condition.

During VA hospitalization in March 1986 for treatment of 
PTSD, the examiner concluded that the veteran was 
unemployable due to his mental state and PTSD symptoms.  The 
veteran reported that he was receiving Social Security 
disability.  He was again hospitalized for treatment of PTSD 
in December 1986.

The veteran underwent VA examination in July 1988.  The 
examiner concluded that the veteran's mental condition had 
worsened.  A September 1990 VA examination report showed that 
the examiner determined that the veteran had a moderate to 
severe disability.  

During VA treatment in December 1996, the veteran reported 
problems with PTSD and depression.  The evaluation noted 
PTSD, and major depression.  The GAF score was 50.  An April 
1997 progress note showed that the veteran was assigned a GAF 
score of 60/65.  

In sum, the evidence shows that the veteran was hospitalized 
on several occasions in 1985 and 1986, with one of these 
hospitalizations primarily for gastrointestinal symptoms.  
The SSA determined that he was disabled in 1985 primarily due 
to mild mental retardation.  However, the SSA's decision is 
not controlling, Damrel, and the only opinion as to 
employability accompanied by a rational explanation in the 
SSA's supporting evidence is in a psychological assessment, 
dated in August 1985.  This assessment showed that the 
examiner concluded that the veteran's ability to work without 
close supervision was adequate, and that, "There are no 
indicants that capacity to attend work on a consistent, 
regular basis is impaired."  Therefore, the SSA's "primary 
diagnosis" was a condition for which service connection is 
not in effect (i.e., mental retardation), and the SSA's 
decision was not supported by the only accompanying evidence 
that included a detailed opinion on the veteran's 
employability.  

Although there are opinions dated in 1985 and 1986 to the 
effect that the veteran is unemployable or "completely 
disabled," none of these reports shows that it was based on 
a full review of the veteran's claims files, and there are 
two countervailing and contemporaneous opinions of record 
which indicate that the veteran was employable.  See June 
1985 reports from L.R. LaPointe, M.D.; Robert E. Sams, M.D.  
The reports from Dr. LaPointe and Dr. Sams also contained 
evidence of a possible gain-motivate disorder, and an opinion 
that the veteran was untruthful.  A VA neurological examiner 
diagnosed no objective evidence of neurological disease in 
June 1985, and there has been no impairment demonstrated as a 
result of the veteran's service-connected scars.  

The Board further notes that the veteran has not been 
hospitalized since 1986, and that VA progress notes, dated 
between 1990 and 1995, indicate that the veteran was being 
given prescription medication for control of his symptoms, 
but contain almost nothing in the way of findings.  Finally, 
although the veteran has asserted that he was denied 
employment by a railroad in 1992 because of his PTSD 
medications, there is no objective evidence to support this; 
there is no evidence to show that he ever attempted to work 
and/or was refused.  
 
In summary, the Board finds no evidence of an exceptional 
disability picture in this case.  The evidence does not show 
suggests that, even when considering his limitations and 
exacerbations, that some factor exists which takes the 
veteran's service-connected disabilities outside the realm of 
the usual so as to render impracticable his schedular rating.  
Consequently, the Board concludes that the assignment of an 
extraschedular rating is not warranted in this case.  Floyd; 
Bagwell.


IV.  Conclusion

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


V.  VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  VA promulgated regulations 
that implement these statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the appellant a notice letter in April 
2004, (hereinafter "VCAA notification letter") that 
informed him of the type of information and evidence 
necessary to support his claim.  In addition, by virtue of 
the rating decision on appeal, the statement of the case 
(SOC), and the supplemental statements of the case (SSOCs), 
he was provided with specific information as to why this 
particular claim was being denied, and of the evidence that 
was lacking.  

With regard to elements (2) and (3), the Board notes that the 
RO's VCAA notification letter informed the appellant of his 
and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  See 38 U.S.C.A. 
§ 5107(a) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2005).  

Finally, with respect to element (4), the Board notes that 
the RO's VCAA notification letter contained a specific 
request for the appellant to provide additional evidence in 
support of his claim.  He was asked to identify all relevant 
treatment that he desired VA to attempt to obtain.  He was 
asked to identify all relevant treatment and to complete 
authorizations (VA Forms 21-4138 and 21-4142) for all 
evidence that he desired VA to attempt to obtain.  In 
addition, he was supplied with the complete text of 38 C.F.R. 
§ 3.159(b)(1) by way of the March 2004 SSOC.  

What the VCAA seeks to achieve is to give the appellant 
notice of the elements outlined above.  Once that has been 
done - irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2005); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005). 

Additionally, any defect with respect to the timing of the 
VCAA notice in this case was nonprejudicial.  There is no 
indication that the outcome of the case has been affected, as 
all evidence received has been considered by the RO.  
Accordingly, there is no indication that the outcome of the 
case would have been different had the appellant received 
pre-adjudicatory notice.  He has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claim.  See Mayfield v. Nicholson, 19 Vet. App. 220 
(2005).

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  In this case, 
the RO has obtained the veteran's service medical records, as 
well as VA medical records and records from the SSA.  The 
veteran has been afforded several VA examinations.  The Board 
concludes, therefore, that a decision on the merits at this 
time does not violate the VCAA, nor prejudice the appellant 
under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the appellant 
has not been prejudiced by a failure of VA in its duty to 
assist, and that any violation of the duty to assist could be 
no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  


ORDER

An effective date prior to February 19, 1997 for the 
assignment of a 70 percent rating for post-traumatic stress 
disorder (PTSD) is denied.

An effective date of November 24, 1997, and no earlier, for 
TDIU, is granted, subject to the laws and regulations 
governing the award of monetary benefits.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


